

Exhibit 10.7


FIRST AMENDMENT
TO THE
PNM RESOURCES, INC.
EXECUTIVE SPENDING ACCOUNT PLAN
Effective as of January 1, 1980, Public Service Company of New Mexico (“PNM”)
adopted the Amended and Restated Medical Reimbursement Plan of Public Service
Company of New Mexico (the “MERP”). Sponsorship of the MERP was subsequently
transferred from PNM to PNM Resources, Inc. (the “Company”) on November 30,
2002. Effective January 1, 2002, the Company established the Executive Spending
Account (the “ESA”). Effective December 1, 2002, the Company merged the MERP
with and into the ESA and named the combined program the “PNM Resources, Inc.
Executive Spending Account Plan” (the “Plan”). The Plan has been amended and
restated on a number of occasions, with the most recent restatement being
effective as of January 1, 2011. By this instrument, the Company now desires to
amend the Plan as set forth below.
1.This First Amendment shall be effective as of January 1, 2011.
2.    Article 2 of the Plan (“Defined Terms”) is hereby amended by restating the
Covered Expense section to read as follows:
Covered Expense:
Expenses incurred by the Participant or a Dependent during the current or
preceding Paycheck Year, while covered by the Plan, for any of the following:
(1) income tax preparation; (2) estate planning (including preparation of wills
and trusts); (3) financial counseling, but excluding brokerage fees or
commissions; (4) financial management services (this would include, for example,
the services provided by a management firm that manages your real estate
investments); (5) premiums covering the Participant and his or her Dependents
for health care, accident, disability, life, dependent life, and/or supplemental
insurance (similar to AFLAC), whether paid for by the Participant as a private
party or deducted from the Participant’s salary under a PNM Resources benefit
program; (6) premiums for home, auto, title or personal liability umbrella
insurance; (7)  premiums covering the Participant or Family



76003.9009\GAUTAMG\SWDMS\13165037.3

--------------------------------------------------------------------------------




 
Members for long-term care insurance, whether paid for by the Participant as a
private party or deducted from the Participant’s salary under a PNM Resources
benefit program; or (8) reasonable transportation, meals and lodging expenses in
connection with the Participant’s health care, financial planning and real
estate management, including estate planning, financial counseling and financial
management services as described in items (2), (3) and (4). An expense that
qualifies as a Covered Expense pursuant to items (1) through (8) above, is
“incurred” as of the date on which you are billed for the expense or premium.



3.    Article 3 of the Plan (“General Information About the Plan”) is hereby
amended by restating the Agent for Service of Legal Process section to read as
follows:
Agent for Service of Legal Process:
Senior Vice President and General Counsel
PNM Resources, Inc.
Alvarado Square, Mail Stop 2822
Albuquerque, NM 87158
(505) 241-2700



4.    Article 4 of the Plan (“Eligibility and Participation Requirements”) is
hereby amended by restating the Eligibility section to read as follows:
Eligibility:
You are eligible to participate in the Plan if you are an Employee of the
Company and you are a vice-president or higher-ranking officer and you are
classified and coded as an officer pursuant to the Company’s compensation
system. Your Spouse and “Dependents,” as defined in Article 2 are eligible to
participate in the Plan if you are.



5.    This First Amendment amends only the provisions of the Plan as noted
above, and those provisions not expressly amended shall be considered in full
force and effect. Notwithstanding the foregoing, this First Amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and intent of this First Amendment.


76003.9009\GAUTAMG\SWDMS\13165037.3    2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, PNM Resources has caused this First Amendment to be executed
as of this 22nd day of August, 2011.
PNM RESOURCES, INC.
By:    /s/ Alice A. Cobb                 
Alice A. Cobb


Its: Senior Vice President, CAO




76003.9009\GAUTAMG\SWDMS\13165037.3    3